Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Disposition of the Claims
Claims 1, 56-62, 64 and 66-76 are pending in the application.  Claims 2-55, 63 and 65 have been cancelled.
The amendments to claims 1, 69 and 75, and new claim 76, filed on 1/4/2021, have been entered in the above-identified application.
	
	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1, 56-62, 64, 66-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller et al. (US PGPUB 2009/0253323) in view of Gross (WO 2006/107847 A2), with evidence from Owens Corning (“Thermafiber® FRF™ Products” data sheet, see the previously attached copy).

Regarding claims 1, 62, 64 and 69, Mueller teaches a nonwoven material that comprises a core of an inorganic base fiber and an organic binding fiber (fibrous material as claimed) (see Abstract).  Mueller teaches that, preferably, the inorganic fibers have a length from about 0.1 to about 4 mm on average ([0020]).  Mueller teaches that the organic binding fiber is preferably a bi-component thermal bonding fiber preferably having a fiber length between about 1 and about 25 mm, and most preferably, between 1 and about 10 mm (see [0021] and [0024]).  Mueller teaches that typical bi-component fibers commonly include polyethylene/polyethylene 3 (about 100-500 kg/m3 as calculated by the examiner) (see [0034]).  Mueller teaches that the non-woven material is suitable to function as an acoustic ceiling tile (Abstract).  Mueller teaches that the non-woven mats also preferably exhibit noise reduction coefficients of about 0.3 to 1.0 and, most preferably, 0.55 to 1.0 (see [0034]).	
It is the position of the Office that the prior art discloses the claimed range with sufficient specificity so as to constitute anticipation of the claimed range. See MPEP 2131.03.  Alternatively, it is the position of the Office that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to the claimed limitation of the nonwoven being thermoformable into a three-dimensional shape that conforms to a contoured shape, the examiner notes that Mueller teaches a core comprising an inorganic base fiber (comprising mineral wool, slag wool and rock wool, such as Thermafiber FRF), and an organic binding fiber that is preferably a bi-component thermal bonding fiber (Abstract and [0020]).  The examiner notes that mineral wool, slag wool and rock wool typically have high melting temperatures but can be melted.  For instance, as is noted by Mueller in paragraph [0012], mineral wools can have melting points up to 2200° F and, as evidenced by Owens Corning, Thermafiber FRF filler/reinforcement fiber is a mineral wool fiber with a melting point of approximately 2,200° F (see “Technical Data” / “Performance Characteristics”).   Mueller also teaches that a preferred bi-component thermal bonding fiber has a sheath melting point of about 100 to about 220° C. and a core melting point of about 150 to about 270° C. ([0023]).  Mueller further teaches that the web or batt may be compacted or 
In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to have expected that the nonwoven of Mueller, which can be melted and also compacted and densified through calender or nip rolls, would be thermoformable because such a nonwoven would be capable of being heated to a pliable forming temperature and formed to a specific shape (see Abstract, [0012], [0020], [0023], [0038] and [0050]-[0055] of Mueller).  

Mueller does not explicitly disclose wherein the nonwoven material has a thickness of 0.1 mm or greater and 5 mm or less.

However, Gross teaches an acoustically and thermally insulating composite material that includes an airlaid structure and a woven or nonwoven scrim (Abstract).  Gross teaches wherein the overall thickness of the nonwoven structure (e.g., made up of a nonwoven base pad and a nonwoven scrim) is from about 1 mm to about 30mm, preferably from about 1 mm to about 3 mm (see [0122]). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the nonwoven material of Mueller with a thickness between about 1 mm to about 30mm, and preferably between about 1 mm to about 3 mm, in order to obtain a nonwoven material that effectively provides good absolute sound absorption for use in the acoustic insulation of structures such as buildings, appliances, and the interior passenger compartments and exterior components of automotive vehicles, as taught by Gross (see Abstract, [0102]-[0104], [0122], [0158], [0174] and the Examples).


Regarding claim 56, Mueller remains similarly as applied above to claim 1, further teaching that the formed core may comprise one or more layers of the non-woven materials (see [0036]-[0037]).  Mueller teaches that if multi-layered, each layer may have similar or distinct properties as the other layers, such as similar or distinct basis weights, densities, and compositions (see [0036]).  Mueller also teaches that multiple layers may be formed from laminating multiple base mats together or may be formed in-line using a multi-head forming machine (scattering as claimed) (see [0036], also see Abstract and [0038]).  Mueller also teaches that the non-woven material may be faced with a scrim or facer material on one or both sides of the core, and that fibrous ingredients may be deposited on a carrier such as a scrim (see [0037] and [0043]).  

Regarding claims 57 and 71, Gross teaches that, in general, the scrim may be formed via the spunbond process, the melt-blown process, the spunlaced process, a carding process or a combination of any of these processes, such as, for example, spunbond-melt-blown-spunbond or spunbond-meltblown-meltblown-spunbond ([0102]-[0104]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have fabricated the scrim of Mueller with spunbond and/or melt-blown fibers (continuous fibers) in order to provide a scrim that serves as a carrier for an airlaid nonwoven and is also suitable for use in the acoustic insulation of structures such as buildings, appliances, and the interior passenger compartments and exterior components of automotive vehicles, as taught by Gross (see Abstract, [0102]-[0104]).

Regarding claims 58 and 70, Mueller teaches fillers such as ground calcium carbonate, precipitated calcium carbonate, Kaolin, talc, etc. ([0030] and [0035]). Mueller teaches that, in addition, antimony oxide, alumina trihydrate, phosphates, and the like as well as combinations thereof may also be added to the fiber or resins to provide flame retardancy ([0030]).  Mueller 

Regarding claims 59 and 74, Gross teaches an improved acoustically and thermally insulating nonwoven structure that can have an airflow resistance of from about 500 to about 3,000 Rayls, or to about 10,000 Rayls (see [0123]).  Gross also teaches that the thickness of the nonwoven structure is from about 1mm to about 30mm, preferably from about 1 mm to about 3mm (see [0122]).  Thus, as calculated by the examiner, for a thickness of 1mm, Gross teaches nonwoven structures having an airflow resistivity in the range of from about 500,000 Rayls/m to about 3,000,000 Rayls/m (e.g., 500Rayls/0.001m = 500,000 Rayls/m).

Regarding claim 60, as noted above, Mueller teaches a nonwoven material that comprises a core of an inorganic base fiber and an organic binding fiber (fibrous material as claimed) (see Abstract).  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process (fibers that have been recycled) are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

Regarding claim 61, Mueller teaches PE/PP and coPET/PET bicomponent fibers (see [0022]).

Regarding claims 66-68 and 72-73, as similarly applied above to claims 1 and 56, Mueller teaches that preferably, the non-woven material includes about 0.1 to about 70 percent, and most preferably 5 to about 50 percent of the bi-component fibers (see [0021]).  Mueller teaches that the formed core may comprise one or more layers of the non-woven materials, and that, if multi-layered, each layer may have similar or distinct properties as the other layers, such  Mueller also teaches that, for example, up to about 30 weight percent of a latex binder may be applied to one or both surfaces of the base mat ([0035]).

Regarding claim 75, Mueller remains similarly as applied above to claim 1, teaching that the non-woven mats preferably have a density (mass/volume) of from about 0.1 to about 0.5 g/cm3 (see [0034]).  Mueller also teaches that in one form, the formed base mat is a self-supporting, relatively rigid, and substantially flat panel, such as a 2'x4' or a 2'x2' panel with a thickness preferably from about 0.25 to about 1.5 inches ([0033]).  Mueller also teaches that the non-woven material is suitable to function as an acoustic ceiling tile (Abstract).  The examiner notes that claim 75 includes a product-by-process limitation.  The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

Regarding claim 76, Gross teaches the use of waste and recycled material, such as recycled polyester (R-PET) ([0118], [0162]).
	
	
	




Response to Arguments

Applicant's arguments filed on 1/4/2021 have been fully considered but they are not persuasive.

Contention (1): Applicant contends that there is no showing that the material is capable of being molded into a three dimensional shape, especially a three-dimensional shape that conforms to a contoured shape.
Regarding this contention, Mueller teaches a core comprising an inorganic base fiber (mineral wool, slag wool and/or rock wool, such as Thermafiber FRF), and an organic binding fiber that is preferably a bi-component thermal bonding fiber (Abstract and [0020]).  Thus, Mueller teaches nonwovens that can consist entirely of materials that can be melted, which, in the examiner’s view, means that the nonwoven would be thermoformable and would be capable of being molded into a three dimensional shape and conforming to a contoured shape as claimed.  In this regard, the examiner notes Mueller teaches that mineral wool is commonly used in acoustical ceiling tiles to provide enhanced fire ratings because mineral wools can have melting points up to 2200° F., which is even higher than common glass fibers ([0012] and [0020]).  Thus, one having ordinary skill in the art would reasonably have expected that the inorganic base fiber of Mueller, which can be mineral wool, would be capable of being melted.  Mueller also teaches densifying or compacting the web or batt through calendar or nip rolls, which further suggests that the nonwoven is thermoformable and is capable of conforming to a contoured shape.  
With regard to embodiments in which additional layers are included (e.g., as Mueller is applied to claim 56), Mueller teaches that the formed core may comprise one or more layers of the non-woven materials (see [0036]-[0037]).  As Mueller in view of Gross is applied to claim 57, Mueller teaches an additional layer such as a scrim, and Gross teaches that, in general, a scrim 
In addition, or in the alternative, Mueller teaches that in one form, the formed base mat is a self-supporting, relatively rigid, and substantially flat panel, such as a 2'x4' or a 2'x2' panel with a thickness preferably from about 0.25 to about 1.5 inches ([0033]).  Thus, the examiner notes that Mueller teaches a flat panel having a three dimensional shape.  

Contention (2): Applicant contends that, as Gross does not teach a material having the claimed thickness and the claimed density, and as there is no showing that one skilled in the art would consult a reference pertaining to a material having such a density, every element of the claims has not been established, and one skilled in the art would not be motivated or able to combine the teachings of Gross and Mueller to arrive at the present claims.
Regarding this contention, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gross is both.  The examiner notes that both Mueller and Gross are both directed to characteristics of acoustic/sound absorbing ceiling tiles and similar structures.  In addition, Gross teaches, for instance, that Table 2 shows clearly that density, or basis weight at constant thickness, is not a primary factor in absolute sound absorption in decibels when caliper is held constant ([0158] and [0174]).  Gross further teaches that what this table of data also suggests is that thickness of the absorbing media may be more important than other physical properties of the media ([0158]).  Thus, in the examiner’s view, one skilled in the art would not consider Gross to teach away from high density materials and would reasonably have considered the thicknesses taught by Gross to be more significant.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789